UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34965 ANCHOR BANCORP (Exact name of registrant as specified in its charter) Washington 26-3356075 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) I.D. Number) 601 Woodland Square Loop SE, Lacey, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (360) 491-2250 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer [] Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of May 13, 2011, there were 2,550,000, shares of common stock, $.01 par value per share, outstanding. ANCHOR BANCORP FORM 10-Q TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION Anchor Bancorp, a Washington corporation, was formed in connection with the conversion of Anchor Mutual Savings Bank (the “Bank”) from the mutual to the stock form of organization.On January 25, 2011, the Bank completed its conversion from mutual to stock form, changed its name to “Anchor Bank” and became the wholly owned subsidiary of the Company.In the conversion, the Company sold an aggregate of 2,550,000 shares of common stock at a price of $10.00 per share in a subscription, community and syndicated community offering.Since the Bank’s conversion and the Company’s stock offering were consummated on January 25, 2011, the information contained in this document before that date, pertain to the operations of the Bank.For a further discussion of Anchor Bancorp’s formation and operations, see the Registration Statement (SEC Registration No. 333-154734), which includes financial statements for the year ended June 30, 2010. Page Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition andResults of Operations 23 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 39 Item 4 - Controls and Procedures 39 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 39 Item 1A - Risk Factors 39 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 - Defaults Upon Senior Securities 39 Item 4 – [Removed and Reserved] 39 Item 5 - Other Information 39 Item 6 - Exhibits 39 SIGNATURES 41 Item 1.Financial Statements ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) (Unaudited) March 31, June 30, ASSETS Cash and due from banks $ $ Securities available for sale, at fair value, amortized cost of $37,035 and $45,811 Securities held to maturity, at amortized cost, fair value of $8,547 and $10,035 Loans held for sale Loans receivable, net of allowance for loan losses of$7,775 and $16,788 Life Insurance Investment, net or surrender charges Accrued interest receivable Real estate owned, net Federal Home Loan Bank(FHLB) stock, at cost Property, premises and equipment, at cost, less accumulated depreciation of $15,053 and $14,489 Federal income tax receivable Deferred tax asset, net Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits FHLB advances Advance payments by borrowers for taxes and insurance Supplemental Executive Retirement Plan liability Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value per share authorized 5,000,000 shares; no shares issued or outstanding - - Common stock, $.01 par value per share; authorized 45,000,000 Shares; issued and outstanding 2,550,000 shares at March 31, 2011 and 0 shares at June 30 2010 25 - Additional paid-in capital - Retained earnings, substantially restricted Unearned Employee stock ownership plan (ESOP) shares ) - Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 1 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in thousands, except share data) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Interest income: Loans receivable, including fees $ Securities 85 85 Mortgage-backed securities Total interest income Interest expense: Deposits FHLB advances Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit service fees Other deposit fees Gain on sale of investments - - 25 Loan fees Gain (loss) on sale of loans ) 67 Other income Total noninterest income Noninterest expense Compensation and benefits General and administrative expenses Real estate owned impairment Federal Deposit Insurance Corporation (FDIC) insurance premiums Information technology Occupancy and equipment Deposit services Marketing Loss on sale of property, premises and equipment - - 2 (Gain) loss on sale of real estate owned ) 9 ) ) Total noninterest expense Loss before benefit for federal income tax ) Provision (benefit)forincome tax - - - ) Net income (loss) $ ) $ ) $ ) $ Basic loss per share $ ) N/A $ ) N/A Diluted loss per share $ ) N/A $ ) N/A See accompanying notes to consolidated financial statements. 2 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in thousands, except share data) (Unaudited) Nine Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Net amortization of premiums on securities 72 97 Provision for loan losses ESOP expense 13 - Real estate owned impairment Deferred income taxes, net of valuation allowance ) ) Income from life insurance investment ) ) Originations of loans held for sale ) ) Proceeds from sale of loans held for sale Loss on sale of property, premises and equipment 2 Gain on sale of real estate owned ) ) Change in operating assets and liabilities: Accrued interest receivable Prepaid expenses, other assets, and federal income tax receivable ) Change in supplemental Executive Retirement Plan liability ) ) Accounts payable and other liabilities ) Net cash fromoperating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales and maturities of available for sale securities Principal payments on mortgage-backed securities available for sale Principal payments on mortgage-backed securities held to maturity Loan originations, net of undisbursed loan proceeds and principal repayments Proceeds from sale of real estate owned Capitalizedimprovements on real estate owned ) ) Purchase of property,premisesand equipment ) Net cash from investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net decreases in deposits ) ) Net change in advance payments by borrowers for taxes and insurance Proceeds from FHLB advances Repayment of FHLB advances ) ) Proceeds from stock offering, net of costs - Purchase of ESOP shares ) - Net cash used in financing activities ) ) (Continued) See accompanying notes to consolidated financial statements. 3 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (dollars in thousands, except share data) (Unaudited) Nine Months Ended March 31, Net Change in Cash and Due From Banks ) Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Noncash investing activities Net loans transferred to real estate owned $ $ Loans securitized into mortgage-backed securities $ - $ Cash paid during the period for: Interest $ $ Non Cash Financing Activities: On January 25, 2011, the Company issued 102,000 shares of common stock to the Employee Stock Ownership Plan (ESOP) and recorded a note receivable from the ESOP. The note receivable is shown as Unearned Employee Stock Ownership Plan (ESOP) shares in the consolidated balance sheet. See accompanying notes to consolidated financial statements. 4 ANCHOR BANCORP AND SUBSIDIARY SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Nature of Business Anchor Bancorp (“Company”) was incorporated in September2008 as the proposed holding company for AnchorBank (“Bank”) in connection with the Bank’sconversion from mutual to stock form of ownership (See Note 3 of these Selected Notes to Consolidated Financial Statements), which was completed on January 25, 2011. Anchor Bank is a community-based savings bank primarily serving Western Washington through its 14 full-service banking offices (including four Wal-Mart store locations) and one loan production office located within Grays Harbor, Thurston, Lewis, Pierce, Mason and Clark counties, Washington. Anchor Bank’s business consists of attracting deposits from the public and utilizing those deposits to originate loans. Note 2 – Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article10 of RegulationS-X as promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position and results of operations for the periods presented have been included. Operating results for the three and nine months ended March 31, 2011, are not necessarily indicative of the results that may be expected for the year ending June 30, 2011. For further information, refer to the Bank’s annual audited consolidated financial statements and related notes for the year ended June 30, 2010 included in the Company’s prospectus dated November12, 2011.Certain prior year amounts have been reclassified to conform to current year presentation. The reclassifications had no impact on net income (loss) or equity. Note 3 – Plan of Conversion and Change in Corporate Form and Subsequent Events On January 25, 2011, in accordance with a Plan of Conversion (“Plan”) adopted by its Board of Directors and as approved by its depositors and borrower members, the Bank (i) converted from a mutual savings bank to a stock savings bank, (ii) changed its name to “Anchor Bank” and (iii) became the wholly-owned subsidiary of the Company, a bank holding company registered with the Board of Governors of the Federal Reserve System.In connection with the conversion, the Company issued an aggregate of 2,550,000 shares of common stock at an offering price of $10.00 per share for gross proceeds of $25.5 million.The cost of conversion and the issuance of capital stock was approximately $2.1 million which was deducted from the proceeds of the offering. The Company retained 10% or $2.3 million of the net conversion proceeds and downstreamed the remaining 90% or $21.1 million of the net conversion proceeds to the Bank in exchange a 100% ownership interest in the Bank.The Bank intends to use this additional capital for future lending and investment activities and for general and other corporate purposes subject to regulatory limitations. Pursuant to the Plan, the Bank’s Board of Directors adopted an employee stock ownership plan (“ESOP”) which subscribed for 4% of the common stock sold in the offering or 102,000 shares.As provided for in the Plan, the Bank established a liquidation account in the amount of retained earnings as of June 30, 2010,. The liquidation account will be maintained for the benefits of eligible savings account holders as of June 30, 2007 and supplemental eligible account holders as of September 30, 2010 who maintain deposit accounts in the Bank after conversion.The conversion will be accounted for as a change in corporate form with the historic basis of the Bank’s assets, liabilities, and equity unchanged as a result. 5 ANCHOR BANCORP AND SUBSIDIARY SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4 – Recently Issued Accounting Pronouncements In December 2009, the FASB issued Accounting Standards Update (ASU) 2009-16, Transfer and Servicing (Topic 860) Accounting for Transfers of Financial Assets which amends ASC 860-10, Transfers and Servicing-Overall (ASC 860-10) and adds transition paragraphs 860-10-65-3 of ASC 860-10. ASC 860-10 requires more information about transfers of financial assets, including securitization transactions, and where companies have continuing exposure to the risks related to transferred financial assets, and requires additional disclosures. ASC 860-10 is effective for the Bank for the fiscal year beginning July 1, 2010. The adoption of ASC 860-10 is not expected to have a material impact on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU 2010-06, (Topic 820)-Improving Disclosures about Fair Value Measurements. ASU 2010-06 revises two disclosure requirements concerning fair value measurement and clarifies two others. It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers. It will also require the presentation of purchases, sales, issuances, and settlements within Level 3 on a gross basis rather than a net basis. The amendments also clarify that disclosure should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements. The Company’s disclosures about fair value measurements are presented in Note 10. These new disclosure requirements were adopted by the Bank during the year ended June 30, 2010, with the exception of the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010. With respect to the portions of this ASU that were adopted during the current period, the adoption of this standard did not have a material impact on the Bank’s consolidated financial statements. Management does not believe that the adoption of the remaining portion of this ASU will have a material impact on the Company’s consolidated financial statements. On July21, 2010, the FASB issued ASU No.2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables. The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables. Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables, and nonaccrual status are to be presented by class of financing receivable. Disclosure of the nature and extent, the financial impact, and the segment information of troubled debt restructurings will also be required. The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance. The Company adopted ASU during the quarter ended March 31, 2011. Adoption of this ASU has significantly expanded the disclosures within the consolidated financial statements. In April 2011, the FASB issued ASU No. 2011-02, The Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.This update provides additional guidance in determining what is considered a troubled debt restructuring (“TDR”). The update clarifies the two criteria that are required in determining a TDR. The update is effective for interim or annual periods beginning after June 15, 2011. The Company is currently evaluating the impact of this update to its consolidated financial statements. 6 ANCHOR BANCORP AND SUBSIDIARY SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) . Note 5 –Regulatory Order, Economic Environment, and Management’s Plans On August 12, 2009, the Bank entered into a Stipulation and Consent to the Issuance of an Order to Cease and Desist (the “Order”) with the FDIC, and the Washington Department of Financial Institutions, Division of Banks (“DFI”). The FDIC and DFI determined that the Bank had engaged in unsafe or unsound banking practices. Under the terms of the Order, the Bank cannot declare dividends without the prior written approval of the FDIC and the DFI. Other material provisions of the Order require the Bank to: (i) maintain specified capital and liquidity ratios and (ii) prepare and submit progress reports to the FDIC and DFI. The Order will remain in effect until modified or terminated by the FDIC and the DFI. The Bank has been actively engaged in responding to the concerns raised by the Order. The Order does not restrict the Bank from transacting its normal banking business. The Bank has continued to serve its customers in all areas including making loans, establishing lines of credit, accepting deposits, and processing banking transactions. All customer deposits remain fully insured to the highest limits set by the FDIC. The FDIC and DFI did not impose any monetary penalties. In response to financial results for the year ended June 30, 2010, and to address the provisions of the Order, the Bank has developed specific plans focused on increasing liquidity, reducing nonperforming assets, and improving capital levels. The Bank’s first priority is to maintain liquidity sufficient to continue to meet all obligations as they come due. The Bank’s second priority is to reduce nonperforming assets. The Bank’s third priority is to increase capital levels in order to offset net losses incurred. The Bank plans to improve capital levels by managing the Bank’s asset size and composition, reducing or maintaining operating costs, as necessary. Although the Bank is “well capitalized” at March 31, 2011 based on financial statements prepared in accordance with generally accepted accounting principles in the United States and the general percentages in the regulatory guidelines, because of the deficiencies cited in the Order, we are no longer regarded as “well capitalized” for federal regulatory purposes.The Bank intends to use this additional capital raised in its recent public offering for future lending and investment activities and for general and other corporate purposes pursuant to regulatory limitations included in the Order. Management believes the Bank is taking appropriate steps to comply with the Order. 7 ANCHOR BANCORP AND SUBSIDIARY SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 6 –Earnings (Loss) Per Share Basic earnings per share are computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity.The following table presents a reconciliation of the components used to compute basic and diluted loss per share. The Company completed its stock conversion on January 25, 2011. For the Period January 25, 2011 to March 31, 2011 (Dollars in thousands,except share data) Net loss January 25, 2011 through March 31, 2011 Weighted-average common shares outstanding Basic loss per share Diluted loss per share Basic and diluted income (loss) per share are the same amount at March 31, 2011 as the Company does not have any additional potential common shares issuable under stock options. 8 ANCHOR BANCORP AND SUBSIDIARY SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 7 – Investments The amortized cost and estimated fair market values of investment securities, including mortgage-backed securities, available-for-sale, and held-to-maturity (classified by type and contractual maturity) were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In thousands) March 31, 2011 Securities available for sale Municipal bonds $ $
